DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Amendments filed on 02/09/2021 
This is a CON of 15/919,448 03/13/2018 which is now a PAT 10,465,840 B2 
Claims 1-20 are pending

Response to Arguments
The Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant has indicated to hold the Double Patenting Rejection in abeyance, the Double Patenting Rejection has not been withdrawn.
 On page 7 of the Remarks document, Applicant alleges that Stavely’s discloses a circuit that controls the camera to be an “internal component” of the camera.  Since the amended independent claim recites “mechanism located externally to the image capturing device” Applicant alleges that Stavely’s disclosure does not read on the amended claim.  Examiner respectfully disagrees. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to separate the camera and the method of stabilizing the image Nerwin v. Erlichman, 168 USPQ 177, 179.  
However, in the interest of advancing prosecution of the application, Examiner has brought in a new reference to teach the amended feature and the detailed explanation is provided in the following action.
Due to the variation in the grounds of rejection this action is deemed NON-FINAL.
In view of the above argument, Examiner would like to maintain the rejected as detailed in the following action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,465,840 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A method for calibrating an image stabilization mechanism for an image capture device, the method comprising:
1. Patent 10,465,840 B2: A method for calibrating an image stabilization mechanism, comprising:
receiving, in a control system, an indication that at least one sensor is undergoing a calibration process; and 
1. Patent 10,465,840 B2: sending, using a control system, a command to thermally condition one or more sensors to a predetermined temperature; 
sending a command to drive at least one motor of the image stabilization mechanism located externally of the image capture device to cause movement of at least one arm located externally of the image capture device and connected to the at least one motor during the calibration process
1. Patent 10,465,840 B2: sending a command to drive one or more motors of the image stabilization mechanism to cause movement of an imaging device coupled to the image stabilization mechanism;



2. Application: wherein receiving the indication includes receiving an indication that at least one of an accelerometer, a gyroscope, a magnetometer, and a rotary encoder is being calibrated.
7. Patent 10,465,840 B2:  wherein the one or more sensors include at least one of a gyroscope or an accelerometer.


3. Application: wherein receiving the indication includes receiving information that the calibration process will span a predetermined time period.
15. Patent 10,465,840 B2:  varying a temperature of at least one sensor in a control system for the image stabilization during a predetermined interval of time;


4. Application: wherein sending the command to drive the at least one motor includes sending a command to drive at least one of a first motor, a second motor, and a third motor.
19. Patent 10,465,840 B2:  sending a command to drive the at least one motor includes sending commands to drive a first motor, a second motor, and a third motor


5. Application: wherein sending the command to drive at least one of the first motor, the second motor, and the third motor includes sending a command to drive each of the first motor, the second motor, and the third motor.
19. Patent 10,465,840 B2:  driving the first motor causing movement of a first arm, driving the second motor causing movement of a second arm and driving the third motor causing movement of a third arm.


6. Application: wherein causing movement of the at least one arm includes moving at least one of a first arm connected to the first 
19. Patent 10,465,840 B2:  driving the first motor causing movement of a first arm, driving the second motor causing movement 


7. Application: wherein sending the command to drive the at least one motor includes sending a periodic signal or a non-periodic signal.
10. Patent 10,465,840 B2:  wherein the command to drive the one or more motors includes at least one of a periodic or non-periodic signal.


8. Application: wherein the sending the command to drive the at least one motor includes sending at least one of a sinusoidal signal and a square-wave signal.
11. Patent 10,465,840 B2:  wherein the command to drive the one or more motors includes a periodic signal, and wherein the periodic signal is at least one of sinusoidal signal or square wave signal.


9. Application: wherein sending the command to drive the at least one motor includes sending at least one of a linear signal and a logarithmic signal. 
12. Patent 10,465,840 B2:  wherein the command to drive one or more motors includes a non-period signal and wherein the 


10. Application: further including sending a command to stop driving the at least one motor to stop movement of the at least one arm after the calibration process has been completed.
8. Patent 10,465,840 B2:  after the calibration process, sending a command to stop driving the one or more motors of the image stabilization mechanism to stop movement of the imaging device coupled to the image stabilization mechanism.


Claim 12-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,465,840 B2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stavely (U.S. Patent Publication Number 2006/0018646 A1) in view of Chen et al. (U.S. Patent Number 9,030,149 B1).

Regarding Claim 1, Stavely discloses a method for calibrating an image stabilization mechanism (In ¶0014 Stavely discloses a method of compensating for an effect of temperature by adjusting a control system parameter), the method comprising: 
receiving, in a control system, an indication that at least one sensor is undergoing a calibration process (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402.  He further discloses that the calibration command signal could be a step command or a cyclic signal such as a sine wave or a square wave; by monitoring the position signal 1403, logic 1401 can measure the response of the position control loop to calibration command signal 1402); and 
sending a command to drive at least one motor of the image stabilization mechanism to cause movement of at least one arm connected to the at least one motor during the calibration process (In Fig 13 and ¶0069 he discloses the control system of Fig 13 may move circuit carrier sensor mounting portion 1002 in the X axis to compensate for camera rotation about the Y axis. A corresponding control system compensates for camera rotation about the X axis by moving circuit carrier sensor mounting portion in the Y axis).
However, Stavely fails to clearly disclose image stabilizing mechanism is located externally of the image capture device to cause movement of at least one arm located externally of the image capture device.
Instead, in a similar endeavor, Chen discloses image stabilizing mechanism is located externally of the image capture device (In Fig 1 Chen discloses the stabilizing platform that includes an external payload which could be a camera) to cause movement of at least one arm located externally of the image capture device (In Fig 1 and in Col 10, lines 35- 55, Chen teaches the frame assembly 103 where the movement of the frame component may be controlled by one or more motors.  It is clear from the figures that the controlling device is external to the camera).
 Stavely and Chen are combinable because both are about stabilizing the imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the image capture device externally as taught by Chen in the device disclosed by Stavely.    
The suggestion/motivation for doing so would have been to stabilize a payload in a multidimensional gimbal system and change orientation of the frame holding a payload without causing a significant disturbance in the payload orientation as disclosed by Chen in Col 1, lines 30-35. 
Stavely and Chen to obtain the invention as specified in claim 1.

Regarding Claim 2, Stavely in view of Chen discloses wherein receiving the indication includes receiving an indication that at least one of an accelerometer, a gyroscope, a magnetometer, and a rotary encoder is being calibrated (In ¶0069 Stavely discloses the sensing may be accomplished using an accelerometer, a rate gyroscope or another suitable device). 

Regarding Claim 3, Stavely in view of Chen discloses wherein receiving the indication includes receiving information that the calibration process will span a predetermined time period (In ¶0074 Stavely discloses about measuring the fraction of the step input command the system has moved at a fixed time, such as 0.2 seconds after the command). 

Regarding Claim 4, Stavely in view of Chen discloses wherein sending the command (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402) to drive the at least one motor includes sending a command to drive at least one of a first motor, a second motor, and a third motor (Stavely discloses in Fig 5 and 6 and in ¶0047 - ¶0049 about linear motors that constitute more than one motors that help translate in the three different direction). 

Regarding Claim 5, Stavely in view of Chen discloses wherein sending the command (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402) to drive at least one of the first motor, the second motor, and a third motor (Chen: Chen teaches this in Fig 3 and in Cols 11-12 where he discloses that the frame assembly may be moved relative to each other by motors (301, 302 and 303 connected to the frame assembly) includes sending a command to drive each of the first motor, the second motor and the third motor (Chen: Further in Col 12, Chen teaches that the movement of the first frame component 304 about the first axis of rotation may be driven and/or controlled by a first motor 301 and the second by 302 and the third by 303).

Regarding Claim 6, Stavely in view of Chen discloses wherein causing movement of the least one arm includes moving at least one of a first arm connected to the first motor, a second arm connected to the second motor, and a third arm connected to the third motor, at least one of the first arm, the second arm, and the third arm configured to support an imaging device (Chen: Further in Col 12, Chen teaches that the movement of the first frame component 304 about the first axis of rotation may be driven and/or controlled by a first motor 301 and the second by 302 and the third by 303; Figs 1-4 shows that these arms support the payload which could be a camera).

Regarding Claim 7, Stavely in view of Chen discloses wherein sending the command to drive the at least one motor includes sending a periodic signal or a non-periodic signal (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402.  He further discloses that the calibration command signal could be a step command or a cyclic signal such as a sine wave or a square wave). 

Regarding Claim 8, Stavely in view of Chen discloses wherein the sending the command to drive the at least one motor includes sending at least one of a sinusoidal signal and a square-wave signal (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402.  He further discloses that the calibration command signal could be a step command or a cyclic signal such as a sine wave or a square wave). 

Regarding Claim 9, Stavely in view of Chen discloses wherein sending the command to drive the at least one motor includes sending at least one of a linear signal and a logarithmic signal (In Fig 13 and 14 in ¶0070 Stavely discloses that the image stabilization mechanism comprises linear motors driving circuit which further discloses that the motor uses linear signal for driving it). 

Regarding Claim 12, this claim has limitation similar to claim 1.  Claim 12 is rejected on the same grounds as Claim 1 (Further, in ¶0009, Stavely discloses that accelerometer detects a camera shake and provides an indication to the user). 

Regarding Claim 13, Stavely in view of Chen discloses wherein driving the at least one motor includes moving the at least one arm in a periodic manner or a non-periodic manner (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402.  He further discloses that the calibration command signal could be a step command or a cyclic signal such as a sine wave or a square wave). 

Regarding Claim 14, Stavely in view of Chen discloses wherein driving the at least one motor includes moving the at least one arm to cause corresponding movement of an imaging device supported by the at least one arm (Stavely discloses in Fig 4 a camera comprising a sensor mounting system). 

Regarding Claim 15, Stavely in view of Chen discloses further including receiving, in a control system, an indication that the at least one sensor is undergoing a calibration process (In Fig 14 and in ¶0073 Stavely discloses the control system of Fig 13 and the logic 1401 produces a calibration command signal 1402). 

Regarding Claim 16, this claim has limitation similar to claim 2.  Claim 16 is rejected on the same grounds as Claim 2. 

Regarding Claim 17, this claim has limitation similar to claim 6.  Claim 17 is rejected on the same grounds as Claim 6. 

Regarding Claim 18, this claim has limitation similar to claim 5.  Claim 18 is rejected on the same grounds as Claim 5. 

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stavely (U.S. Patent Publication Number 2006/0018646 A1) in view of Chen et al. (U.S. Patent Number 9,030,149 B1) as applied to claim 1 above and further in view of Rowell et al. (U.S. Patent Publication Number 2019/0208181 A1).

Regarding Claim 10, Stavely in view of Chen fails to clearly disclose further sending a command to stop driving the at least one motor or stop movement of the at least one arm after the calibration process has been completed.
Instead, in a similar endeavor, Rowell discloses further sending a command to stop driving the at least one motor or stop movement of the at least one arm after the calibration process has been completed (Rowell teaches this in ¶0033 where he discloses that by performing a motor calibration on each motor driving a camera module, receives a first status communicating signal and wen the when the components are in the desired position receiving a second status communication verifying the camera module has the desired camera setting.  This clearly indicates that when the calibration is complete, the driving of the arms are stopped).
 Stavely, Chen and Rowell are combinable because both are about stabilizing the imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the calibration process as taught by Rowell in the device disclosed by Stavely in view of Chen.    
The suggestion/motivation for doing so would have been to provide dynamic calibration process so as to have a more accurate calibration which extends the usable life of the camera device as disclosed by Rowell in ¶0024. 
Therefore, it would have been obvious to combine Stavely, Chen and Rowell to obtain the invention as specified in claim 10.

Regarding Claim 11, Stavely in view of Chen and Rowell discloses further re-starting the image stabilization mechanism and powering down and powering up the image stabilization mechanism (Rowell teaches about re-calibration in Fig 7 and ¶0164 - ¶0180). 

Regarding Claim 19, this claim has limitation similar to claims 1, 4, 6 and 10.  Claim 19 is rejected on the same grounds as Claims 1, 4, 6 and 10. 

Regarding Claim 20, this claim has limitation similar to claim 2.  Claim 20 is rejected on the same grounds as Claim 2. 

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Enke et al. (U.S. Patent Publication Number 2017/00063401 A1) discloses a system and method for reducing the total latency for transferring a frame from the low latency camera system mounted on an aerial vehicle to the display of the remote controller.  He also discloses a gimbal that may be a removable structure and that the gimbal may include a camera secured directly with it or through a camera frame.  Each of the arm of the aerial vehicle 110 can removably couple with the housing.  In addition, each arm 135 includes a thrust motor that can mechanically couple with a propeller to create a rotary assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698